DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final communication in response to communication filed 4/21/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong [8520348].
With respect to claim 1, figure 5 of Dong discloses a driver circuit comprising:
a first transistor [receives 02P] including a control terminal, a first terminal, and a second terminal; 
a second transistor [receives 02N] coupled to the first terminal of the first transistor in series via a predetermined load [upper resistor between first and second transistor];
a third transistor [526] coupled to the second terminal of the first transistor in series to be interposed between the first transistor and a first potential [VHV]; and

the third transistor is controlled to be in a conduction state while at least the first transistor and the second transistor are driven, and
the second transistor is electrically coupled to a second potential [ground] via one of only a direct
electrical connection or only a resistor [in figure 6], the second potential being different than the first potential.

	With respect to claim 2, figure 5 of Dong discloses the driver circuit according to claim 1, wherein the second transistor includes a third terminal, a fourth terminal, and a control terminal, the fourth terminal of the second transistor is coupled to the first terminal of the first transistor via the predetermined load, and
the third terminal of the second transistor is electrically coupled to the second potential via the one of only the direct electrical connection or only the resistor [in figure 6].
	With respect to claim 3, figure 5 of Dong discloses the driver circuit according to claim 2. further comprising a plurality of circuit groups each including at least the first transistor, the second transistor, and the output terminal, wherein
in each of the plurality of circuit groups,
the second terminal of the first transistor is electrically coupled to the one first potential via the third transistor, and
the third terminal of the second transistor is electrically coupled to the other potential.
	With respect to claim 4, figure 5 of Dong discloses the driver circuit according to claim 3, wherein the each of the plurality of circuit groups includes the third transistor, and the second 
	With respect to claim 5, figure 5 of Dong discloses the driver circuit according to claim 3, wherein the second terminal of the first transistor of the each of the plurality of circuit groups is electrically coupled to the first potential via the third transistor that is shared by the plurality of circuit groups.
	With respect to claim 6, figure 5 of Dong discloses the driver circuit according to claim 3, wherein at least two or more circuit groups among the plurality of circuit groups have different potential differences between the respective first potentials and the respective output terminals.
	With respect to claim 12, figure 5 of Dong discloses the driver circuit according to claim 2, wherein input signals different from each other are inputted to the respective control terminals of the first transistor and the second transistor.
	With respect to claim 13, figure 5 of Dong discloses the driver circuit according to claim 1, wherein the first transistor and the second transistor each include a N-type or P-type transistor.
	With respect to claim 14, figure 5 of Dong discloses the driver circuit according to claim 1, wherein
the first transistor is one of an N-type transistor or a P-type transistor
the second transistor is the N-type transistor when the first transistor is the P-type transistor, and
the second transistor is the P-type transistor when the first transistor is the N-type transistor.
	With respect to claim 15, figure 5 of Dong discloses the driver circuit according to claim 1, wherein at least one of the first potential or the second potential is controlled by a predetermined control circuit. [the supply voltage has to be generated somewhere.]


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. [6590432].
With respect to claim 16, figure 3 of Wu et al. discloses a driver circuit comprising:
a plurality of circuit groups [42,46 and 52, 56], at least one of plurality of circuit groups including
a first transistor [42,52] including a control terminal, a first terminal, and a second terminal; 
a second transistor [46,56] coupled to the first terminal of the first transistor in series via a predetermined load [44,54];
a third transistor [28] coupled to the second terminal of the first transistor in series to be interposed between the first transistor and a first potential [power supply];
an output terminal coupled between the second transistor and the predetermined load, wherein
the third transistor is controlled to be in a conduction state while at least the first transistor and the second transistor are driven; and
a fourth transistor [58] between a second potential [ground] and the plurality of circuit groups, the second potential being different from the first potential.
	With respect to claim 17, figure 3 of Wu et al. discloses the driver circuit according to claim 16, wherein
the second transistor includes a third terminal, a fourth terminal, and a control terminal, the fourth terminal of the second transistor is coupled to the first terminal of the first transistor via the predetermined load, and
the third terminal of the second transistor is electrically coupled to the second potential via the fourth transistor.

in the each of the plurality of circuit groups,
the second terminal of the first transistor is electrically coupled to the first potential via the third transistor, and
the third terminal of the second transistor is electrically coupled to the second potential via the fourth transistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Wu et al.
With respect to claim 11, figure 5 of Dong discloses the driver circuit according to claim 2, but does not disclose wherein common input signals are inputted to the respective control terminals of the first transistor and the second transistor.
	However, figure 3 of Wu et al. discloses a driver having the same signal applied to each control terminal. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                            4/28/21